SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, August Commission File Number 001-14620 Crystallex International Corporation (Translation of registrant’s name into English) 8 King Street East, Suite 1201, Toronto, Ontario, Canada M5C 1B5 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 Interim Consolidated Financial Statements for the period ended June 30, 2011. 2 Management's Discussion and Analysis for the period ended June 30, 2011. 3 Canadian Form 52-109F2 - Certification of Interim Filings for the period ended June 30, 2011, by the Chief Executive Officer. 4 Canadian Form 52-109F2 - Certification of Interim Filings for the period ended June 30, 2011, by the Chief Financial Officer. This report on Form 6-K is incorporated by reference into the registration statements on Forms F-1 (No. 333-108878), F-3 (Nos. 333-125380, 333-101583 and 333-91402) and S-8 (No. 333-126128) that the Registrant has filed with the Securities and Exchange Commission. Document 1 Crystallex International Corporation INTERIM CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) Crystallex International Corporation Table of Contents Consolidated Statements of Financial Position – Unaudited 1 Consolidated Statements of Loss and Comprehensive Loss - Unauditied 2 Consolidated Statements of Changes in Shareholders’ Deficiency - Unaudited 3 Consolidated Statements of Cash Flows - Unaudited 4 Notes to the Consolidated Financial Statements - Unaudited 5 Crystallex International Corporation Consolidated Statements of Financial Position – Unaudited (US$ thousands) June 30, 2011 $ December 31, 2010 $ Assets Current assets Cash and cash equivalents Accounts receivable Prepaid expenses, deposits and other assets Equipment held for sale (Note 8 ) - Non-current assets Property, plant and equipment (Note 7) - Total assets Liabilities Current liabilities Bank loan (Note 9) Accounts payable and accrued liabilities Demand loan (Note 10) Notes payable (Note 11) Warrants – derivative financial instruments (Note 14) 12 Asset retirement obligation (Note 12) Non-current liabilities Asset retirement obligation (Note 12) Total liabilities Shareholders’ deficiency Share capital (Note 13) Contributed surplus Deficit Total shareholders’ deficiency Total liabilities shareholders’ deficiency Nature of operations and going concern (Note 1) Commitments and contingencies (Note 21) Subsequent events (Note 24) (See accompanying notes to the interim consolidated financial statements) Approved on behalf of the Board of Directors // Robert Fung, Director // Johan van ’t Hof, Director 1 Crystallex International Corporation Consolidated Statements of Loss and Comprehensive Loss - Unaudited For the three and six month periods ended June 30, 2011 and 2010 (US$ thousands, except per share data) Three months ended June 30, Six months ended June 30, $ (Expenses) income General and administrative Foreign currency exchange gain (loss) Litigation Finance income (Note 17) 62 44 Finance expense (Note 17) Net finance expense Loss from continuing operations before income taxes Income tax recovery (Note 14) - - Loss from continuing operations Loss from discontinued operations net of income taxes (Note 5) Net loss and comprehensive loss for the period Loss per common share from continuing operations – Basic and diluted (Note 16) Loss per common share from discontinued operations – Basic and diluted (Note 16) Loss per common share – Basic and diluted Weighted average number of common shares outstanding (See accompanying notes to the interim consolidated financial statements) 2 Crystallex International Corporation Consolidated Statements of Changes in Shareholders’ Deficiency (Unaudited) (US$ thousands) Share capital $ Contributed surplus $ Deficit $ Total $ Balance – January 1, 2010 Public offering - - Net loss and comprehensive loss for the period - - Equity portion of demand loan - - Stock - based compensation - - Balance – June 30, 2010 Balance – January 1, 2011 Directors fees 62 - - 62 Net loss and comprehensive loss for the period - - Tax effect on expiry of warrants - - Stock - based compensation - - Balance – June 30, 2011 (See accompanying notes to the interim consolidated financial statements) 3 Crystallex International Corporation Consolidated Statements of Cash Flows – Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands) $ $ Cash flow provided by (used in) Operating activities Net loss for the period Adjusted for: net loss from discontinued operations Items not affecting cash: Write-down of property, plant and equipment - Interest accretion Future income tax recovery - Tax effect on expiry of warrants - Stock-based compensation Directors fees paid in shares 62 - Increase in asset retirement obligations - - Accretion of asset retirement obligations - 29 Gain on revaluation of warrants Provision for value-added taxes recoverable - Unrealized foreign currency exchange (gain) loss Recovery of litigation costs - Change in non-cash working capital: (Increase) in accounts receivable (Increase) in prepaid expenses, deposits and other assets Increase in accounts payable and accrued liabilities Net cash used in operating activities from continuing operations - Net cash used in operating activities from discontinued operations - Net cash used in operating activities Investing activities Investment in property, plant and equipment Proceeds from sale of equipment Net cash provided by (used in) investing activities from continuing operations - - Net cash provided by (used in) investing activities from discontinued operations - Net cash provided by investing activities Financing activities Decrease in restricted cash - Proceeds from demand loan - Proceeds from bank loan Repayment of bank loan - Repayment of promissory note - Issuance of common shares and warrants - Net cash provided by financing activities from continuing operations - Net cash provided by financing activities from discontinued operations - - Net cash generated in financing activities (Decrease) increase in cash and cash equivalents from continuing operations Increase in cash and cash equivalents from discontinued operations - Increase in cash and cash equivalents Effects of exchange rate changes on cash and cash equivalents 31 2 Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period Supplemental disclosures with respect to cash flows (Note 18).(See accompanying notes to the consolidated financial statements) 4 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 1. Nature of operations and going concern Crystallex International Corporation (“Crystallex” or the “Company”) is a Canadian-based company, with a history of acquiring, exploring, developing and operating mining properties. The Company is domiciled in Canada with a registered office at 8 King Street East, Suite 1201, Toronto, Ontario, Canada, M5C 1B5. The Company is listed on the Toronto Stock Exchange (Symbol: KRY), and in the United States on the OTCQB (Symbol: CRYXF). The Company’s principal focus since 2002 was the exploration and development of the Las Cristinas gold properties (“Las Cristinas or the “Las Cristinas Project”) located in Bolivar State in south-eastern Venezuela. Crystallex entered into a Mine Operating Contract (the “MOC”) in September 2002 with the Corporación Venezolana de Guayana (the “CVG”). The MOC granted Crystallex exclusive rights to develop and operate the Las Cristinas Project. Following the issuance of the MOC, the Company worked to bring the Las Cristinas Project to a “shovel ready” state. The Company completed all of the requirements necessary for the issuance of the Authorization to Affect Natural Resources (the “Permit”) from the Ministry of Environment and Natural Resources (“MinAmb”), while maintaining compliance with the terms of the MOC. Notwithstanding the Company’s fulfillment of the requisite conditions, Venezuela’s approval of the Environmental Impact Study and assurances that the Permit would be issued, in April 2008 MinAmb denied the Company’s request for the Permit. On November 24, 2008, Crystallex wrote to the Venezuelan Minister of Mines to notify it of a dispute under the Agreement between the Government of Canada and the Government of the Republic of Venezuela for the Promotion and Protection of Investments (the “Treaty”). Subsequently, the CVG unilaterally terminated the MOC on February 3, 2011, despite having confirmed the validity of the MOC in August 2010. On February 16, 2011, the Company filed a Request for Arbitration against Venezuela before the Additional Facility of the World Bank’s International Centre for Settlement of Investment Disputes (“ICSID”) pursuant to the Treaty. On March 9, 2011, the Request for Arbitration was registered by ICSID. Crystallex claims that Venezuela breached the Treaty’s protections against expropriation, unfair and inequitable treatment and discrimination. Crystallex is currently seeking the restitution by Venezuela of its investments, including reinstatement of the MOC, the issuance of the Permit and compensation for interim losses suffered, or, alternatively full compensation for the value of its investments in Las Cristinas in an amount in excess of US$3.8 billion. These interim consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) applicable to a going concern, which contemplates the realization of assets and the settlement of liabilities in the normal course of business as they become due. Management has considered all available information in assessing the Company’s ability to continue as a going concern for the foreseeable future, which is at least, but is not limited to, twelve months from the balance sheet date. As at June 30, 2011, the Company had negative working capital of $84.0 million, including cash and cash equivalents of $18.4 million. Management estimates that its existing cash and cash equivalents will be sufficient to meet its on-going requirements in 2011; however, without receipt of additional sources of financing, will not be sufficient to pay the principal amount of the $100 million notes payable (the “Notes”) due on December 23, 2011. The unilateral cancellation of the MOC by CVG and the subsequent arbitration claim may impact on the Company’s ability to raise financing. The Company will need to either raise substantial additional funds to repay the Notes or, alternatively, the Company will need to negotiate a restructuring of the Notes. While the Company is pursuing these alternatives there are no assurances that it will be successful and failure to obtain such additional financing, or a failure to restructure the Notes, could result in the Company defaulting on its debt repayments. 5 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 1. Nature of operations and going concern (continued) These material uncertainties raise substantial doubt as to the ability of the Company to meet its obligations as they come due and, accordingly, as to the appropriateness of the use of accounting principles applicable to a going concern. The Company may be unable to realize its assets or discharge its liabilities in the normal course of business. These interim consolidated financial statements do not reflect the adjustments to the carrying values of assets and liabilities, the reported expenses and the balance sheet classifications used, that would be necessary should the Company be unable to continue as a going concern. These adjustments could be material. 2. Basis of preparation and adoption of IFRS The Company prepares its financial statements in accordance with Canadian generally accepted accounting principles as set out in the Handbook of the Canadian Institute of Chartered Accountants (“CICA Handbook”). In 2010, the CICA Handbook was revised to incorporate International Financial Reporting Standards (“IFRS”), and require publicly accountable enterprises to apply such standards effective for years beginning on or after January 1, 2011. Accordingly, the Company commenced reporting on this basis in its Q1 2011 interim consolidated financial statements. In these financial statements, the term “Canadian GAAP” refers to Canadian GAAP before the adoption of IFRS. These interim consolidated financial statements have been prepared in accordance with IFRS applicable to the preparation of interim financial statements, including IAS 34 and IFRS 1. Subject to certain transition elections disclosed in Note 4, the Company has consistently applied the same accounting policies in its opening IFRS statement of financial position at January 1, 2010 and throughout all periods presented, as if these policies had always been in effect. Note 4 discloses the impact of the transition to IFRS on the Company’s reported financial position, financial performance and cash flows, including the nature and effect of significant changes in accounting policies from those used in the Company’s consolidated financial statements for the year ended December 31, 2010. The policies applied in these interim consolidated financial statements are based on IFRS issued and outstanding as of August 11, 2011, the date the Board of Directors approved the statements. Any subsequent changes to IFRS, that are given effect in the Company’s annual consolidated financial statements for the year ending December 31, 2011 could result in restatement of these interim consolidated financial statements, including the transition adjustments recognized on change-over to IFRS. The interim consolidated financial statements should be read in conjunction with the Company’s Canadian GAAP annual consolidated financial statements for the year ended December 31, 2010, and interim consolidated financial statements for the period ended March 31, 2011 prepared in accordance with IFRS applicable to interim financial statements. 3. Significant accounting policies The significant accounting policies used in the preparation of these interim consolidated financial statements, following the adoption of IFRS, are described below: Basis of measurement The interim consolidated financial statements have been prepared on the historical cost basis, except for the revaluation of certain financial assets and liabilities to fair value, including derivative instruments. 6 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 3. Significant accounting policies (continued) Estimates and uncertainties The preparation of financial statements in conformity with IFRS requires management to make estimates judgements and assumptions that affect the application of accounting policies and the reported amount of assets and liabilities at the date of the consolidated financial statements, and the reported amounts of revenues and expenditures during the reporting period. Actual results could differ from those estimates, and those differences could be material. In addition to the appropriateness of the assumption of using the going concern basis of accounting, significant estimates used include those relating to the net realizable value of mining equipment, value-added taxes recoverable and payable in Venezuela, tax provisions, carrying value of asset retirement obligations, and the fair values of stock options and warrants. Consolidation The financial statements of the Company consolidate the accounts of Crystallex International Corporation and its subsidiaries. All intercompany transactions, balances and unrealized gains and losses from intercompany transactions are eliminated on consolidation. Subsidiaries are those entities which Crystallex International Corporation controls by having the power to govern the financial and operating policies. Subsidiaries are fully consolidated from the date on which control is obtained by Crystallex International Corporation and would be deconsolidated from the date that control ceases. Foreign currency translation (i) Functional and presentation currency Items included in the financial statements of each of the Company’s subsidiaries in the Crystallex International Corporation group are measured using the currency of the primary economic environment in which the entity operates (the “functional currency”). The Company has determined that the United States dollar (“US$”) is the functional currency of the parent and each of its subsidiaries. The interim consolidated financial statements are presented in US$. (ii) Transactions and balances Foreign currency transactions are translated into the functional currency using the exchange rates prevailing at the date of the transactions or valuations where items are re-measured. Foreign exchange gains and losses resulting from the settlement of foreign currency transactions and from the translation at period-end exchange rates of monetary assets and liabilities denominated in currencies other than an operation’s functional currency are recognized in the statement of loss and comprehensive loss. Discontinued operations A discontinued operation is a component of the Company that either has been disposed of, or that is classified as held for sale, and: (a) represents a separate major line of business or geographical area of operations; (b) is part of a single plan to dispose of a separate major line of business or geographical area of operations; or (c) is a subsidiary acquired exclusively with a view to resale. Losses of discontinued operations are disclosed separately from continuing operations with comparatives being re-presented in the statement of loss and comprehensive loss. 7 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 3. Significant accounting policies (continued) Assets held for sale Assets are classified as held for sale when the carrying amount is to be recovered principally through a sale transaction and a sale is considered highly probable. They are stated at the lower of carrying amount and fair value less costs to sell if their carrying amount is to be recovered principally through a sale transaction rather than through continuing use and a sale is considered highly probable. Restricted cash Restricted cash is cash which is not available, by agreement, for general operating purposes. Cash and cash equivalents Cash and cash equivalents include cash on hand, deposits held with banks, and other short-term highly liquid investments with original maturities of three months or less. Restricted cash Restricted cash is cash which is not available, by agreement, for general operating purposes. Financial instruments Financial assets and liabilities are recognized when the Company becomes a party to the contractual provisions of the instrument. At initial recognition, the Company classifies its financial instruments in the following categories depending on the purpose for which the instruments were acquired: (i) Financial assets and liabilities at fair value through profit or loss: A financial asset or liability is classified in this category if acquired principally for the purpose of selling or repurchasing in the short-term. Derivatives are also included in this category unless they are designated as hedges. Financial instruments in this category are recognized initially and subsequently at fair value. Transaction costs are expensed in the statement of loss and comprehensive loss. Gains and losses arising from changes in fair value are presented in the statement of loss and comprehensive loss within other gains and losses in the period in which they arise. Financial assets and liabilities at fair value through profit or loss are classified as current except for the portion expected to be realized or paid beyond twelve months of the balance sheet date, which is classified as non-current. Canadian denominated warrants have been classified at fair value through profit and loss. (ii) Loans and receivables: Loans and receivables including restricted cash and deposits are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. Loans and receivables are initially recognized at the amount expected to be received less, when material, a discount to reduce the loans and receivables to fair value. Subsequently, loans and receivables are measured at amortized cost using the effective interest method less a provision for impairment. Cash and cash equivalents, restricted cash and accounts receivable and deposits have been classified as loans and receivables. (iii) Financial liabilities at amortized cost: Financial liabilities at amortized cost include accounts payable, bank debt, promissory notes, demand loans, notes payable and long-term debt. Accounts payable are initially recognized at the amount required to be paid less, when material, a discount to reduce payables to fair value. Subsequently, financial liabilities are measured at amortized cost using the effective interest method. 8 ) Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted 3. Significant accounting policies (continued) Financial liabilities are classified as current liabilities if payment is due within twelve months. Otherwise, they are presented as non-current liabilities. (iv) Derivative financial instruments: The Company has issued warrants that are treated as derivative liabilities. All derivatives are included on the balance sheet within warrants or other liabilities and are classified as current or non-current based on contractual terms specific to the instrument. Gains and losses on re-measurement are included in interest and other income in the case of warrants. Impairment of financial assets: At each reporting date, the Company assesses whether there is objective evidence that a financial asset is impaired. If such evidence exists, the Company recognizes an impairment loss, as follows: Financial assets carried at amortized cost: The loss is the difference between the amortized costs of the loan or receivable and the present value of the estimated future cash flows, discounted using the instrument’s original effective interest rate. The carrying amount of the asset is reduced by this amount either directly or indirectly through the use of an allowance account. Impairment losses on financial assets carried at amortized cost are reversed in subsequent periods if the amount of the loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized. Property, plant and equipment Property, plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses. Cost includes expenditures that are directly attributable to the acquisition of the asset. Subsequent costs are included in the asset’s carrying amount or recognized as a separate asset, as appropriate, only when it is probable that future economic benefits associated with the item will flow to the Company and the cost can be measured reliably. Gains and losses on disposals of property, plant and equipment are determined by comparing the proceeds with the carrying amount of the asset and are included in the statement of loss and comprehensive loss. Mineral properties and deferred exploration and development expenditures Mineral exploration and evaluation costs such as topographical, geochemical and geophysical studies are capitalized and carried at cost until the properties to which they relate are placed into production, sold or where management has determined there to be impairment in value.Development costs incurred to access ore bodies identified in the current mining plan are expensed as incurred after production has commenced.Development costs necessary to extend a mine beyond those areas identified in the current mining plan and which are incurred to access additional reserves are deferred until the incremental reserves are mined.Once a mine has achieved commercial production, mineral properties and development costs, including the mineral acquisition and direct mineral exploration costs relating to the current mining plan, are depleted and amortized using the unit-of-production method over the estimated life of the ore body based on proven and probable reserves. Impairment of non-financial assets Property, plant and equipment and other non-financial assets are tested for impairment when events or changes in circumstances indicate that the carrying amount may not be recoverable. Long-lived assets that are not amortized are subject to a periodic impairment test. For the purpose of measuring recoverable amounts, assets are grouped at the lowest levels for which there are separately identifiable cash flows (cash-generating units or CGU’s). The recoverable amount is the higher of a CGU’s fair value less costs to sell and value in use (being the present value of the expected future cash flows of the relevant asset or 9 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 3. Significant accounting policies (continued) CGU). An impairment loss is recognized for the amount by which the CGU’s carrying amount exceeds its recoverable amount. The Company evaluates impairment losses for potential reversals when events or circumstances warrant such consideration. Borrowing costs Borrowing costs attributable to the acquisition, construction or production of qualifying assets are added to the cost of those assets, until such time as the assets are substantially ready for their intended use. All other borrowing costs are recognized as interest expense in the statement of loss and comprehensive loss in the period in which they are incurred. Asset retirement obligations and provisions Provisions for environmental restoration, where applicable, are recognized when the Company has a present legal or constructive obligation as a result of past events, it is probable that an outflow of resources will be required to settle the obligation, and the amount can be reliably estimated. Estimated environmental provisions, comprising rehabilitation and mine closure, are based on the Company’s environmental policy taking into account current technological, environmental and regulatory requirements. The provision for rehabilitation is recognized as and when the environmental liability arises and is re-evaluated annually. The effect of subsequent changes to assumptions in estimating an obligation for which the provision was recognized is classified, as interest expense. Provisions are measured at management’s best estimate of the expenditure required to settle the obligation at the end of the reporting period, and are discounted to present value using a pre-tax rate that reflects current market measurements of the time value of money and the risk specific to the obligation. The increase in the provision due to passage of time is recognized as interest expense. Stock - based compensation The Company recognizes compensation expense for stock options based on the estimated fair value at the grant date using the Black-Scholes option pricing model. The cost is recognized over the vesting period of the respective option. In estimating fair value, management is required to make certain assumptions and estimates regarding such items as the life of options, volatility and forfeiture rates. Changes in the assumptions used to estimate fair value could result in materially different results. Income tax Income tax comprises current and deferred tax. Income tax is recognized in the statement of loss and comprehensive loss except to the extent that it relates to items recognized directly in equity, in which case the income tax is also recognized directly in equity. Current tax is the expected tax payable on the taxable income for the year, using tax rates enacted, or substantively enacted, at the end of the reporting period, and any adjustment to tax payable in respect to previous years. Deferred tax is accounted for using the liability method whereby deferred tax is recognized in respect of temporary differences arising between the tax bases of assets and liabilities and their carrying amounts in the interim consolidated financial statements. Deferred income tax is determined on a non-discounted basis using tax rates and laws that have been enacted or substantively enacted at the balance sheet date and are expected to apply when the deferred tax asset or liability is settled. Deferred tax assets are recognized to 10 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 3. Significant accounting policies (continued) the extent that it is probable that the asset can be recovered. Deferred income tax assets and liabilities are presented as non-current. Deferred income tax is provided on temporary differences arising on investments in subsidiaries and associates, except, in the case of subsidiaries, where the timing of the reversal of the temporary difference is controlled by the Company and it is probable that the temporary difference will not reverse in the foreseeable future. Loss per share Basic loss per share (“LPS”) is calculated by dividing the net loss for the period attributable to equity owners of Crystallex International Corporation by the weighted average number of common shares outstanding during the period. Diluted LPS is calculated by adjusting the weighted average number of common shares outstanding for dilutive instruments. The number of shares included with respect to options, warrants and similar instruments is computed using the treasury stock method. Accounting standards issued but not yet applied International Financial Reporting Standard 9, Financial Instruments (“IFRS 9”). This standard was issued in November 2009 and it addresses the classification and measurement of financial assets and replaces the multiple category and measurement models in IAS 39 for debt instruments with a mixed measurement model having only two categories: Amortized cost and fair value through profit or loss. IFRS 9 also replaces the models for measuring equity instruments and such instruments are either recognized at fair value through profit or loss or at fair value through other comprehensive income. Requirements for financial liabilities were added in October 2010 and they largely carried forward existing requirements in IAS 39, Financial Instruments – Recognition and Measurement, except that fair value changes due to credit risk for liabilities designated at fair value through profit and loss would generally be recorded in other comprehensive income. This standard is required to be applied for accounting periods beginning on or after January 1, 2013, with earlier adoption permitted. The Company has not yet assessed the impact of the standard or determined whether it will adopt the standard earlier then required. International Financial Reporting Standard 10, Consolidated Financial Statements (“IFRS 10”) In May 2011, the IASB issued IFRS 10 Consolidated Financial Statements to replace IAS 27 Consolidated and Separate Financial Statements and SIC 12 Consolidation – Special Purpose Entities. The new consolidation standard changes the definition of control so that the same criteria apply to all entities, both operating and special purpose entities, to determine control. The revised definition focuses on the need to have both power and variable returns before control is present. IFRS 10 must be applied starting January 1, 2013 with early adoption permitted. IFRS 10 will have no impact on the Company’s financial results and financial position. 11 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 3. Significant accounting policies (continued) International Financial Reporting Standard 11, Joint Arrangements (“IFRS 11”) In May 2011, the IASB issued IFRS 11 Joint Arrangements to replace IAS 31, Interest in Joint Ventures. The new standard defines three types of arrangements: Joint Asset, Joint Operations and Joint Ventures and focuses on the rights and obligations of the parties involved to reflect the joint arrangement, thereby requiring partied to recognize the individual assets and liabilities to which they have rights or for which they are responsible, even if the joint arrangement operates in a separate legal entity. IFRS 11 must be applied starting January 1, 2013 with early adoption permitted. The Company is assessing the effect of IFRS on its financial results and financial position. International Financial Reporting Standard 12, Disclosure of Interests in Other Entities (“IFRS 12”) In May 2011, the IASB issued IFRS 12 Disclosure of Interests in Other Entities to create a comprehensive disclosure standard to address the requirement for subsidiaries, joint arrangements and associates including the reporting entity’s involvement with other entities. It also includes the requirement for unconsolidated structured entities (i.e. special purpose entities). IFRS 12 must be applied starting January 1, 2013 with early adoption permitted. The Company has not yet assessed the impact of the standard or determined whether it will adopt the standard early. International Financial Reporting Standard 13, Fair Value Measurements (“IFRS 13”) IFRS 13, Fair Value Measurements, defines fair value, sets out in a single IFRS framework for measuring fair value and requires disclosures about fair value measurements. The IFRS 13 applies to IFRSs that require or permit fair value measurements or disclosures about fair value measurements (and measurements, such as fair value less costs to sell, based on fair value or disclosures about those measurements), except in specific circumstances. IFRS 13 is to be applied for annual periods beginning on or after January 1, 2013. Earlier application is permitted. The Company is assessing the effect of the changes to IFRS 13 on its financial results and financial position. Certain comparative figures have been reclassified to conform to the current period’s presentation. 4. Transition to IFRS The accounting policies in Note 2 have been applied in preparing these consolidated interim financial statements for the three and six month periods ended June 30, 2010, the financial statements for the year ended December 31, 2010 and the preparation of an opening IFRS balance sheet on the Transition Date, January 1, 2010. The effect of the Company’s transition to IFRS, described in Note 2, is summarized as follows: (i) Transition elections (ii) Reconciliation of shareholders’ deficiency as previously reported under Canadian GAAP to IFRS (iii) Reconciliation of consolidated statements of loss and comprehensive loss as previously reported under Canadian GAAP to IFRS (iv) Explanatory notes 12 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 4. Transition to IFRS (continued) (i) Transition elections The Company has applied the following transition elections and exemptions from full retrospective application of IFRS: As described in Note 4(iv) Cumulative translation adjustment (a) Asset retirement obligations (d) Business combinations (f) Stock-based compensation (g) Borrowing costs (h) 13 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 4. Transition to IFRS (continued) (ii) Reconciliation of shareholders’ deficiency as previously reported under Canadian GAAP to IFRS December 31, 2010 June 30, 2010 January 1, 2010 Cdn GAAP Adj IFRS Cdn GAAP Adj IFRS Cdn GAAP Adj IFRS Assets 4(iv) Current assets Cash and cash equivalents - - - Restricted cash - - Accounts receivable c Prepaid expenses, deposits and other assets c 7 14 32 Equipment held for sale - Discontinued operations c - Non-current assets Property, plant and equipment - - - Value-added taxes recoverable - Liabilities Current liabilities Accounts payable and accrued liabilities c Notes payable - Promissory note - Bank loan - Demand loan - Warrants b - - - Current portion of asset retirement obligation d - Discontinued operations c - - - Non-current liabilities Notes payable - Asset retirement obligation d - - - Discontinued operations c - - - Shareholders’ deficiency Share capital - - - Contributed surplus b Accumulated other comprehensive income a - - - Deficit a/ b - - - 14 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 4. Transition to IFRS (continued) (ii) Reconciliation of deficit as previously reported under Canadian GAAP to IFRS Dec 31, 2010 Jun 30, 2010 Jan 1, 2010 $ $ $ Deficit 4 (iv) Deficit as reported under Canadian GAAP Cumulative translation adjustment a Revaluation of warrants b Asset retirement obligation d Deficit as reported under IFRS As described in Note 4 (iv) (a) Cumulative translation adjustment (b) Warrants (c) Discontinued operations (d) Asset retirement obligations (iii) Reconciliation of consolidated statements of loss and comprehensive loss as previously reported under Canadian GAAP to IFRS Year ended December 31, 2010 Six months ended June 30, 2010 4 (iv) Cdn GAAP Adj IFRS Cdn GAAP Adj IFRS (Expenses) income General and administrative c - Litigation expenses - - Foreign currency exchange gain (loss) c Write-down of property, plant and equipment - - Provision for value-added taxes recoverable - - Finance income b 79 12 Finance expense - - Net interest expense Loss before income taxes Future income tax recovery - Loss from continuing operations Loss from discontinued operations Net loss and comprehensive loss 15 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 4. Transition to IFRS (continued) Three months ended June 30, 2010 4 (iv) Cdn GAAP Adj IFRS (Expenses) income General and administrative c Litigation expenses - Foreign currency exchange gain (loss) c Write-down of property, plant and equipment - Provision for value-added taxes recoverable - Finance income b 3 41 44 Finance expense - Net interest expense 41 Loss before income taxes Future income tax recovery - Loss from continuing operations Loss from discontinued operations Net loss and comprehensive loss 28 (iv) Explanatory notes: a) In accordance with IFRS transitional provisions, the Company has elected to reset the cumulative translation adjustment account, which includes gains and losses arising from the translation of foreign operations, to zero at the date of transition to IFRS. Accumulated other comprehensive income has been decreased and deficit has been decreased by $11,959. b) The warrants entitle the holder to acquire a fixed number of common shares for a fixed Canadian dollar price per share. In accordance with IFRS, an obligation to issue shares for a price that is not fixed in the Company’s functional currency, and that does not qualify as a rights offering, must be classified as a derivative liability and measured at fair value with changes recognized in the statement of loss and comprehensive loss as they arise. The Company has recorded these changes in interest and other income in the statement of loss and comprehensive loss. Under Canadian GAAP, the warrants were classified as equity and changes in fair value were not recognized. This change in accounting increased liabilities at January 1, 2010 by $2,305, June 30, 2010 by $4,662 and December 31, 2010 by $445, reduced contributed surplus at January 1, 2010 by $6,659, June 30, 2010 by $10,271 and December 31, 2010 by $10,271 and reduced the deficit at January 1, 2010 by $4,354, at June 30, 2010 by $5,609 and December 31, 2010 by $9,826. c) Discontinued operations: The determination and classification of discontinued operations under IFRS at transition differs from the treatment applicable under Canadian GAAP and as a result the former El Callao operations were no longer classified as discontinued operations. Accordingly, the asset, liability and expenditures accounts, previously reported as discontinued operations in the financial statements, as the former operations at El Callao were not considered to be discontinued operations at transition, under IFRS. 16 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 4. Transition to IFRS (continued) d) Asset retirement obligations (see also Note 12): The Company elected to take the exemption from full retroactive application of IFRS to asset retirement obligations on the transition date. IAS 37 requires the use of management’s best estimate of the Company’s cash outflows, rather than fair value measurement on initial recognition under Canadian GAAP, and requires provisions to be updated at cash balance sheet date using a current pre-tax discount rate (which reflects current market assessment of the time value of money and the risk specific to the liability). Canadian GAAP requires the use of a current credit-adjusted, risk-free rate for upward adjustments, and the original credit-adjusted, risk-free rate for downward revisions. e) Adjustment to the statement of cash flows: The transition from Canadian GAAP to IFRS had no significant impact on cash flows generated by the Company. f) Business combinations: The Company may elect under IFRS 1 to retrospectively apply IFRS 3 Business Contributions or to not restate business combinations prior to a selected date chosen by the Company. The Company has applied the business combinations exemption in IFRS 1. Hence, it has not restated any business combinations that took place prior to January 1, 2010. g) Stock-based compensation: In accordance with IFRS transitional provisions, the Company has elected to apply the exemption from full retrospective application of IFRS 2 share-based payments with respect to unvested share options granted to directors, employees and others prior to transition. On review of the Company’s practices and transactions, no adjustments were required. h) Borrowing costs: The Company may apply the transitional provisions to IAS 23 Borrowing Costs from the later of January 1, 2009 or transition date. The optional exemption applies to all qualifying assets measured at cost. Alternatively, the Company may elect IAS 23 from an earlier date and capitalize borrowing costs relating to qualifying assets for which the commencement date for capitalization is on or after that date. The Company has chosen January 1, 2010 as the commencement date for capitalization. 5. Discontinued operations As a result of the actions of the Government of Venezuela (Note 1) in terminating the mine operating contract and the subsequent transfer to the CVG of the Las Cristinas property and receipt of the certificate of delivery on April 5, 2011, the Company has determined that its Venezuelan operations including the Las Cristinas project and the former El Callao operation are to be accounted for as discontinued operations as required by IFRS 5. 17 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 5. Discontinued operations (continued) The results of discontinued operations for the periods ended June 30, 2011 and 2010 are as follows: Three months ended June 30, Six months ended June 30, $ (Expenses) income Operations expense Foreign currency exchange gain (loss) - 43 21 - Write-down of equipment held for sale - - - Write-down of mineral property - Provision for value-added taxes recoverable Finance expense – accretion of asset retirement obligation Loss from discontinued operations before tax Income tax recovery - - Loss from discontinued operations Cash flows from discontinued operations included in the consolidated statements of cash flows are as follows: June 30, 2011 $ Cash flow provided by (used in) Operating activities Loss from discontinued operations for the period Items not affecting cash: Write-down of property, plant and equipment Increase in asset retirement obligations Accretion of asset retirement obligations 50 Provision for value-added taxes recoverable Unrealized foreign currency exchange (gain) Change in non-cash working capital: Decrease in accounts receivable 10 (Increase) in prepaid expenses, deposits and other assets Increase in accounts payable and accrued liabilities Net cash used in operating activities Investing activities Investment in property, plant and equipment Proceeds from sale of equipment Net cash provided by investing activities Increase in cash and cash equivalents from discontinued operations 18 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 6. Venezuelan operations In the third quarter of 2007, Crystallex changed the rate it used to translate its Venezuelan subsidiaries’ transactions and balances from the official exchange rate of 2.15 Venezuelan bolivar fuerte (“BsF”) to 1 US dollar, to the parallel exchange rate.This was done due to the increasing spread between the official exchange rate and the parallel exchange rate, and the Company’s inability to access the official rate. The Venezuelan subsidiaries have a US dollar functional currency. As a result of the US dollar functional currency, monetary assets and liabilities denominated in BsF generate gains or losses for changes in value associated with foreign currency exchange rate fluctuations against the US dollar. On January 11, 2010, the Venezuelan government devalued the BsF and changed to a two-tier exchange structure. The official exchange rate moved from 2.15 BsF per US dollar to 2.60 for essential goods and 4.30 for non-essential goods and services. On May 17, 2010, the Venezuelan government enacted reforms to its foreign currency exchange control regulations to close down the parallel exchange market.Therefore, continued use of the parallel rate to translate BsF denominated transactions is no longer acceptable. On June 9, 2010, the Venezuelan government enacted additional reforms to its exchange control regulations and introduced a newly regulated foreign currency exchange system; Sistema de Transacciones con Titulos en Moneda Extranjera (“SITME”), which is controlled by the Central Bank of Venezuela (“BCV”). The SITME imposes volume restrictions on the conversion of BsF to US dollar (and vice versa), currently limiting such activity to a maximum equivalent of $350 per month. As a result of the enactment of the reforms to the exchange control regulations, the Venezuelan subsidiaries did not meet the requirements to use the SITME to convert US dollars to BsF as at June 30, 2010. Accordingly, the Company changed the rate used to re-measure BsF-denominated transactions from the parallel exchange rate to the official rate specified by the BCV, which was fixed at 4.30 BsF per US dollar effective June 30, 2010. Venezuelan subsidiaries had approximately $4,622 of net monetary liabilities denominated in BsF as at June 30, 2011. For every $1,000 of net monetary liabilities denominated in BsF, a 15% increase/(decrease) in the foreign currency exchange rate would increase/(decrease) the Company’s loss by approximately $150. 19 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 7. Property, plant and equipment June 30, 2011 Mining Equipment Mineral Properties Total $ $ $ Cost Balance at beginning of period, January 1, 2011 Additions - Reclassification to equipment held for sale - Balance at June 30, 2011 - Write-down Balance at beginning of period, January 1, 2011 Additions - Reclassification to equipment held for sale - Balance at June 30, 2011 - Net book value Balance at beginning of period, January 1, 2011 - Additions - - - Reclassification to equipment held for sale - Balance at June 30, 2011 - - - December 31, 2010 Mining Equipment Mineral Properties Total $ $ $ Cost Balance at beginning of year Additions - Reclassification from equipment held for sale - Balance at December 31, 2010 Write-down Balance beginning of year - Additions Reclassification from equipment held for sale - Balance at December 31, 2010 Net book value December 31, 2010 - 20 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the six months ended June 30, 2011 and 2010 (US$ thousands, except as noted) 7. Property, plant and equipment (continued) On December 31, 2009, the Company assessed the Las Cristinas Project for impairment and concluded that, despite its continued efforts to secure the Permit and pursue accretive transactions in respect of the Las Cristinas Project, a non-cash write-down of the carrying value should be recorded as at December 31, 2009 based on certain impairment triggers noted including, but not limited to, the permitting delays described in Note 1.The Company determined that, among other things, the uncertainty regarding the Permit had a significant impact on the estimated future net cash flows associated with the Las Cristinas Project and on recoverability of the carrying value of the asset. Accordingly, the Company recorded a non-cash write-down of $297,069 as at December 31, 2009 relating to all mineral property costs, except the carrying value of the remaining mining equipment. The Company conducted similar impairment assessments as at the end of each quarter in 2010 and for similar reasons to those indicated above; the Company recorded additional non-cash write-downs totalling $12,540 of which $3,610 relate to the quarter ended March 31, 2010, and $4,064 relate to the quarter ended June 30, 2010. In February of 2011, the Company ceased capitalization of expenditures on Las Cristinas due to the termination of the MOC. For January 2011, a final impairment assessment resulted in a non-cash write-down of $696. Subsequent to the termination of the MOC, all additional costs related to Las Cristinas are recorded in discontinued operations expenses. 8. Equipment held for sale June 30 Balance at beginning of period $
